Citation Nr: 1455595	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  14-01 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease.

2.  Entitlement to service connection for an aortic aneurysm.

3.  Entitlement to service connection for leukemia.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1957 to May 1961.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a low back disability and a variously diagnosed psychiatric disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam during the Vietnam Era or to have been exposed to herbicides/Agent Orange in service.

2.  Peripheral vascular disease was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.
3.  An aortic aneurysm was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.

4.  Leukemia was not manifested in service or for many years thereafter, and is not shown to be related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for peripheral vascular disease is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

2.  Service connection for an aortic aneurysm is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  

3.  Service connection for leukemia is not warranted.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in August 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.


The Veteran's service treatment records (STRs) and service personnel records were determined to be unavailable.  Therefore, VA has a heightened duty to assist him in developing evidence to substantiate his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran's postservice treatment records were obtained and he was afforded the opportunity to give testimony before the Board.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the September 2014 hearing, the undersigned identified the issues on appeal and focused on the elements necessary to substantiate the claims, particularly a nexus between the claimed disability and service, and identified evidence that could assist the Veteran in substantiating the claims.  A deficiency in the conduct of that hearing has not been alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

The RO did not arrange for a VA examination or secure a medical opinion with respect to the claims of service connection for peripheral vascular disease, an aortic aneurysm, or leukemia.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran's peripheral vascular disease, aortic aneurysm, or leukemia may be etiologically related to his service, an examination to secure a medical nexus opinion in these matters is not necessary, as even the low threshold standard as to when an examination or opinion is necessary endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  38 C.F.R. § 3.159(c)(4).

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury incurred or aggravated in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including cardiovascular disease and leukemia), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease and leukemia) following discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he has peripheral vascular disease, an aortic aneurysm, and leukemia due to being exposed to Agent Orange, which he indicates occurred from off-loading cargo contaminated with Agent Orange and other chemicals.  See December 2013 substantive appeal; see also tr. at 18-19.

In March 2006, a Personnel Information Exchange System [PIES] response to a request for confirmation of exposure to herbicides in service noted that there are "no records of exposure to herbicides."

A March 2011 VA treatment records notes that the Veteran was first seen [by VA] in January 2010 for further evaluation of mild leukocytosis for about 5 years and enlarged neck lymph nodes for about 1 year.  A fine needle aspiration of a left submandibular node showed chronic lymphocytic leukemia/small lymphocytic lymphoma.  September 2011 VA treatment records note assessments of peripheral vascular disease of the lower extremities and infrarenal abdominal aortic aneurysm.

In September 2011, the Veteran stated that he was never on the ground in Vietnam, but was constantly unloading aircraft and dead bodies returning from Vietnam.

In September 2014, the Veteran testified that he believes he has peripheral vascular disease, an aortic aneurysm, and leukemia due to exposure to Agent Orange.  He stated that when offloading cargo planes, the equipment had "slimy goo" and that there were different chemicals on the equipment.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent [to include Agent Orange], unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116;             38 C.F.R. § 3.307.  If such a Veteran contracts a listed disease (including ischemic heart disease and leukemia, but not hypertension), such disease shall be considered to have been incurred in service, notwithstanding that there is no evidence of such disease during the period of such service.  Application of this presumption has been extended to Veterans who served in locations other than Vietnam where herbicides were used.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.
 Notwithstanding the foregoing, service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.

It is not in dispute that the Veteran has peripheral vascular disease, an aortic aneurysm, and leukemia.  However, there is no evidence that such disabilities were manifested in service.  Likewise, there is no evidence that an aortic aneurysm and/or leukemia were manifested in the first year following the Veteran's discharge from service in May 1961 (nor is it so alleged).  Consequently, service connection for peripheral vascular disease, an aortic aneurysm, and/or leukemia on the basis that such became manifest in service, and persisted, or on a presumptive basis (for an aortic aneurysm and leukemia as chronic diseases under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Furthermore, there is no evidence (or allegation) that the Veteran served in Vietnam during the Vietnam Era or on the DMZ in Korea (when tactical herbicides were used there) to warrant a finding of presumptive service connection under 38 U.S.C.A. § 1116. Notably, his active duty service was during peacetime prior to the Vietnam Era, and when herbicides were used in Korea.  His allegations of exposure to herbicides from off-loading planes returning from Vietnam are inherently implausible, and not credible. 

Without evidence of incurrence or aggravation of a related disease or injury in service, a critical element required to establish service connection is not met.  Therefore the preponderance of the evidence is against the claims of service connection for peripheral vascular disease, an aortic aneurysm, and leukemia, and the appeal in these matters must be denied.




ORDER

The appeal seeking service connection for peripheral vascular disease is denied.

The appeal seeking service connection for an aortic aneurysm is denied.

The appeal seeking service connection for leukemia is denied.


REMAND

A review of the record found that the Veteran has had lumbar spine degenerative disc disease diagnosed during the pendency of this appeal.  His DD Form 214 shows his military occupational specialty was a cargo handler.  Thus, his account of lifting heavy loads off-loading cargo planes are consistent with the recorded, and may be conceded to be credible.  A February 2011 VA treatment record notes an assessment of "lumbar disease with chronic low back pain, possibly related to patient's previous service in the United States Air Force as a loader for aircraft..."  Accordingly, the low threshold standard as to when an examination to secure a nexus opinion is necessary is met.  The Veteran has not been afforded such examination.  

Inasmuch as the claim of service connection for a variously diagnosed psychiatric disability is in part premised on the theory that such disability is secondary to a service-connected low back disability, the two issues are inextricably intertwined and consideration of this claim must be deferred pending resolution of the claim for service connection for a low back disability.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the record updated (since April 2012) records of treatment the Veteran has received for the disabilities remaining on appeal.

2.  Then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his low back disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a)  Please identify (by medical diagnosis) each low back disability entity found (during the pendency of this appeal).

(b)  As to each low back disability entity diagnosed, opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service, to include as due to his duties as a freight specialist/cargo handler therein.  If not, identify the etiology considered more likely.

The examiner must explain the rationale for all opinions.

3.  Thereafter, review the record and arrange for any further development indicated (e.g., an examination to determine the nature and likely etiology of the Veteran's psychiatric disability, if indicated, i.e., if a back disability is found to be related to service, to ascertain whether the Veteran has a psychiatric disability secondary to such back disability) with respect to the claim of service connection for a variously diagnosed psychiatric disability.
4.  Then, readjudicate the remaining claims.  If either remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


